Citation Nr: 0635637	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted an increased rating of 
50 percent disabling for PTSD and denied entitlement TDIU.

The Board points out that, in this appeal, the veteran was 
initially represented by Richard A. LaPointe, a private 
attorney.  After VA received notice that Mr. LaPointe is 
retiring from the practice of law, in a June 2006 letter, the 
Board notified the veteran of such and requested that he 
advise whether he wanted to represent himself or whether he 
wanted to appoint a veterans service organization, private 
attorney, or agent to represent him.  In July 2006, VA 
received VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of 
Disabled American Veterans.  The Board recognizes this change 
in representation.


FINDINGS OF FACT

1.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.

2.  All the competent relevant medical evidence of record 
reflects that the veteran is unable to secure or follow a 
substantially gainful occupation, but that his service-
connected disability is not the cause of this inability.





CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  
38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment 
of Functioning (GAF) scale, with scores ranging between zero 
and 100, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The higher the score, 
the better the functioning of the individual.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 1-10 illustrates "[p]ersistent danger of severely 
hurting self or others (e.g., recurrent violence) OR 
persistent inability to maintain minimal personal hygiene OR 
serious suicidal act with clear expectation of death.  Id.  

A score of 11-20 represents "[s]ome danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) OR 
occasionally fails to maintain minimal personal hygiene (e.g. 
smears feces) OR gross impairment in communication (e.g., 
largely incoherent or mute).  Id.  

A score of 21-30 illustrates "[b]ehavior . . . considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, .  
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

A score of 81 to 90 illustrates "absent or minimal symptoms  
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members)."  Id.  

A score of 91 to 100 represents "superior functioning in a 
wide range of activities, life's problems never seem to get 
out of hand, is sought out by others because of his or her 
many positive qualities.  No symptoms."  Id.  

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  
The next higher 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The medical evidence includes a March 2004 outpatient 
treatment report which reflects that the veteran reported a 
five month history of increased nervousness as well as 
anxiety, depression, irritability, worrying, and decreased 
appetite.  The veteran's March 2004 report of VA PTSD 
examination, as well as his VA outpatient treatment records, 
note subjective complaints of nightmares three to four times 
per week, sleeping four to five hours per night, intrusive 
thoughts, being easily startled, avoidance of crowds, and 
depression.  The veteran reported that he has not worked 
since 1986, when he was employed at VA for seven years and 
was medically retired following a cerebrovascular accident 
(CVA).

The CVA, and the fact that the veteran retired after the CVA, 
is found by the Board to provide highly probative factual 
evidence against the TDIU claim, indicating a disorder other 
than PTSD that has caused the veteran to not work. 

These records also show that the veteran reported some 
suicidal ideation but denied intent as well as panic attacks 
once or twice per week.  

These records also note that the veteran has been married for 
35 years to his current spouse, has children who call 
regularly, and visits on occasion with his younger brother.  
These records describe the veteran as well dressed, goal 
directed without formal thought disorder, and with no severe 
depressive symptoms.  These records also reflect findings of 
mild memory impairment.  All of these findings are found by 
the Board to provide evidence against this claim. 

VA outpatient treatment records reflect that, in addition to 
PTSD, the veteran's medical history includes CVA with 
residual seizures, left sided weakness, imbalance, and 
dementia.  These findings indicate that disorders other than 
the veteran's service connected PTSD result in his current 
disabled condition, they indicate the seriousness of the 
nonservice connected disorders, and provide more evidence 
against this claim.  

In addition, the Social Security (SSA) decision granting his 
claim for benefits cites residuals of cerebrovascular 
accident and PTSD as the primary diagnoses and major 
depression with melancholia as a secondary diagnosis.  Such 
facts provide further evidence against this claim, indicating 
that there are disorders other than PTSD that cause the 
veteran's health problems, indicating the only 50 percent of 
the veteran's problems may be associated with PTSD.  

The VA PTSD examination report and outpatient treatment 
records consistently show that the veteran is cooperative, 
coherent, logical, alert, oriented, exhibits no delusional 
material, reports no homicidal or suicidal impulses, is 
neatly groomed, and his affect is appropriate.  There is 
evidence of treatment for PTSD that has responded to 
medication.  

These findings are found to provide more negative evidence 
against the veteran's claim for an evaluation in excess of 50 
percent for PTSD.  Simply stated, the post-service medical 
record does not indicate occupational and social impairment 
with deficiencies in most areas.  Instead, it indicates the 
type of problems that would normally be associated with a 50 
percent evaluation for PTSD, providing medical evidence 
against this claim. 

Under the circumstances, the Board must conclude that the 
current degree of PTSD impairment is adequately contemplated 
by the existing 50 percent rating.

Based on the record, the preponderance of the evidence is 
against a finding of occupational and social impairment with 
deficiencies in most areas to warrant the next higher rating 
of 70 percent.  There was one report of suicidal ideation at 
which time the veteran denied intent.  There is no further 
evidence of suicidal ideation.  In addition, there is no 
evidence of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.

The Board also finds that the GAF scores, ranging from 48 to 
51, noted in the veteran's VA PTSD examination report as well 
as his VA outpatient treatment records supports a finding 
that his disability pictures falls within the criteria for a 
50 percent rating.  Although the scores of 48 and 50 are 
indicative of serious symptoms, the veteran's current GAF 
scores are consistently identified as 51 and are within the 
GAF range which DSM-IV defines as being indicative of 
moderate to mild symptoms.  As discussed above, the clinical 
findings on examination do not fall within the criteria for a 
rating in excess of 50 percent.  It appears from examination 
findings that the veteran's functioning is closer to that 
reflected by moderate disability.  At any rate, the Board 
views the clinical findings reported on examination as 
showing that the veteran's PTSD disability picture falls 
within the criteria listed for a 50 percent rating and the 
preponderance of the evidence now of record is against 
entitlement to a rating in excess of 50 percent.

The Board fully acknowledges the veteran's service in Vietnam 
and the traumatic experiences he suffered.  This is not in 
dispute.  However, based on the medical evidence of record, a 
higher disability rating is not warranted.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Should the veteran's PTSD increase in 
severity, he may always put forth a new claim for an 
increased rating.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  First, there is no evidence of any 
psychiatric hospitalization for PTSD and no psychiatric 
hospitalization since 1986.  In addition, as discussed above, 
although the veteran retired from his place of employment in 
1986 due to his physical condition.

With respect to the TDIU claim, it is noted that total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total rating is 
authorized for compensation purposes on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
otherwise unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

VA outpatient treatment records reflect that the veteran has 
expressed anger at the denial of his unemployability claim 
even though he is disabled.  The Board does not doubt that 
the veteran is unemployable; however, the medical evidence of 
record shows that this unemployability is the result of 
nonservice-connected disorders.  Specifically, the veteran is 
service connected for a single disorder, PTSD, not the CVA 
and the residuals of the CVA.  Although his service connected 
PTSD is disabling, the 50 percent schedular evaluation, which 
is in effect for this disorder, compensates the veteran for 
the level of disability as a result of this disorder.

The Board must again note that during his March 2004 VA 
examination for PTSD, the veteran reported that he last 
worked in 1986 and was medically retired following a CVA, not 
for his PTSD.  

The record shows that the veteran is unable to work as a 
result of his nonservice-connected CVA and residuals thereof, 
to include seizures, left sided weakness, imbalance, and 
dementia.  Pertinent law and regulations preclude 
consideration of nonservice-connected disorders in TDIU 
determinations.  Individual unemployability must be 
determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Accordingly, the competent medical evidence is against a 
finding that the veteran's service-connected disability is 
the cause of his inability to find and maintain substantial 
employment, there is no doubt to be resolved, and a grant of 
total compensation based on unemployability is not warranted.  

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in February 
2004 and provided to the veteran prior to the March 2004 
rating decision on appeal satisfies the duty to notify 
provisions as it discusses the criteria with respect to the 
veteran's claims for an increased rating and TDIU as well as 
when to submit evidence to protect his entitlement to 
benefits from the earliest possible date.  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including a March 
2004 report of VA PTSD examination and VA medical evidence 
dated through April 2005, which adequately addresses the 
requirements necessary for evaluating the claims decided 
herein.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for an increased rating and TDIU, 
his claim was subsequently readjudicated in an August 2004 
statement of the case and an April 2005 supplemental 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (Reviewing the 
entire record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claims.

ORDER

The appeal is denied as to both issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


